FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         May 10, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ROBERT M. LANE,

      Plaintiff - Appellant,

v.                                                        No. 15-8092
                                                 (D.C. No. 2:15-CV-00061-ABJ)
DR. VIKKI L. LANE; MR. BRUCE                                (D. Wyo.)
GLESBY; MS. MARISA BEUOY;
GRIFFITH & THORNBURGH, LLP,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Proceeding pro se, Robert Lane appeals the district court’s dismissal of his

claims for lack of standing. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            I

      After Vikki and Robert Lane reached a divorce settlement, Robert1 filed for

bankruptcy. As part of the bankruptcy proceedings, the bankruptcy trustee (the

“Trustee”) initiated three adversary proceedings to recover assets that Robert had

conveyed to affiliated trusts, shell companies, and family members. Eventually,

Robert and the Trustee reached a global settlement resulting in the dismissal of the

three adversary proceedings. The settlement provided that Robert and his affiliates

would turn over all estate property, with certain exceptions, for disposition by the

Trustee. Robert also agreed that following execution of the agreement, he

      shall not have any standing to object, join, or otherwise be heard on any
      matter or proceeding in any pending or future matter in connection with
      administering [his] Bankruptcy Case; this shall include, but not be
      limited to, approval of settlements, sale of assets, allowance or payment
      of administrative expenses, and allowance or payment of claims.

He also agreed that he “shall not have standing or any right to pursue pre-petition

claims or causes of action against any third-party or against any creditor in [his]

bankruptcy case.” However, Robert later interfered with the Trustee’s ability to

administer the estate by filing various documents in the bankruptcy court and

otherwise failed to satisfy his own obligations under the agreement. Accordingly, the

bankruptcy court sanctioned him twice for interfering with the Trustee’s ability to

administer the estate and for failing to satisfy his own obligations.




      1
         Because Vikki and Robert Lane share the same last name, we refer to them
by their first names in this order.
                                            2
      In 2012, Vikki filed a proof of claim in the bankruptcy proceeding for

$1,163,894, and, in April 2015, the Trustee filed a settlement agreement in the

bankruptcy court to resolve her claim. In response, Robert filed this action in the

District of Wyoming against Vikki and her attorneys. Although his complaint seeks

damages for false statements and fraud, each claim he advances constitutes a

challenge to the resolution of Vikki’s proof of claim. Specifically, he alleges fraud

because the defendants: (1) filed a “false claim”; (2) asserted that their proof of

claim is for child support when in actuality it includes legal fees and other items; (3)

claimed a 10% interest rate, rather than the 7% rate he argues is permitted by the U.S.

Bankruptcy Court; (4) asked for penalties for past due child support even though

California waives penalties for unemployed individuals; (5) claimed a spousal

support buyout “when there was none”; (6) failed to properly account for certain

payments; (7) requested legal fees that the court had not awarded and that were

contrary to a prenuptial agreement; and (8) conspired to make false statements in an

attempt to obtain bankruptcy assets. He also alleges that attorney-defendants’ law

firm failed to properly supervise them by allowing them to participate in the alleged

fraud. In his complaint, Robert acknowledges that he only pursued this action in the

district court because “[a]lthough this matter would normally be a bankruptcy court

proceeding, Robert’s lack of standing in the bankruptcy court requires this matter to

be brought in U.S. District Court.”

      The defendants moved to dismiss Robert’s complaint. While the motion was

pending, the bankruptcy court approved the proposed settlement between Vikki and

                                            3
the Trustee allowing her to claim $895,015. The defendants filed a supplemental

memorandum, asserting that the settlement rendered the district court proceeding

moot, and advancing a res judicata defense. The district court granted the motion to

dismiss, concluding that Robert did not have standing because he waived standing in

the global settlement agreement, and even if he had not waived the issue, the claims

he asserted rightfully belong to the Trustee. The district court order did not discuss

mootness or res judicata. This appeal followed.

                                           II

      The district court determined it did not have subject matter jurisdiction

because Robert lacked standing.2 We review the district court’s determination

regarding subject matter jurisdiction de novo. Niemi v. Lasshofer, 770 F.3d 1331,

1344 (10th Cir. 2014). As the party invoking federal jurisdiction, Robert bears the

burden of establishing standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992). To meet his burden, he must show an “injury in fact.” Clapper v. Amnesty

Int’l USA, 133 S. Ct. 1138, 1147 (2013). And “each element must be supported in

      2
        The district court dismissed for lack of Article III standing. In the
bankruptcy context, we often apply a prudential standing requirement that “is more
stringent . . . than the case or controversy standing requirement of Article III.” In re
C.W. Mining Co., 636 F.3d 1257, 1260 n.5 (10th Cir. 2011) (quotation omitted).
Under Article III, a cognizable injury “need not be financial and need only be fairly
traceable to the alleged illegal action.” In re Alpex Comput. Corp., 71 F.3d 353, 357
n.6 (10th Cir. 1995) (quotation omitted). In contrast, in the bankruptcy context an
appellant must be a “person aggrieved” to have prudential standing, as discussed
infra. Id. However, the distinction is immaterial in the matter before us: the only
injury Robert advances is a financial injury that would allegedly result from payment
of Vikki’s claim. Thus, if Robert’s alleged injury is insufficient to show standing
under the prudential “person aggrieved” standard, see infra, he also fails to show
standing under the jurisdictional Article III standard.
                                           4
the same way as any other matter on which the plaintiff bears the burden of proof,

i.e., with the manner and degree of evidence required at the successive stages of the

litigation.” Lujan, 504 U.S. at 561. At the pleading stage, “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      We agree with the district court that Robert lacks standing.3 Each of his

claims alleges that Vikki’s claim on the bankruptcy estate was fraudulent in some

way. Claims of fraud against a bankruptcy estate “are statutory causes of action

belonging to the trustee, not to the bankrupt, and the trustee asserts them for the

benefit of the bankrupt’s creditors, whose rights the trustee enforces.” Allegaert v.

Perot, 548 F.2d 432, 436 (2d Cir. 1977). The debtor is not injured by such alleged

fraud because, “[u]nless the estate is solvent and excess will eventually go to the

debtor, or unless the matter involves rights unique to the debtor, the debtor is not a

party aggrieved by orders affecting the administration of the bankruptcy estate.” In

re Weston, 18 F.3d 860, 863-64 (10th Cir. 1994). Robert’s argument to the contrary

      3
         Even if Robert demonstrated standing, his complaint amounts to an attempt
to circumvent the bankruptcy court proceedings. “It is for the court of first instance
to determine the question of the validity of the law, and until its decision is reversed
for error by orderly review, either by itself or by a higher court, its orders based on
its decision are to be respected.” Celotex Corp. v. Edwards, 514 U.S. 300, 313
(1995) (quotation omitted). Thus, if Robert believes the decisions of the bankruptcy
court are improper, the proper venues to challenge those decisions are the bankruptcy
court and a federal district court or a bankruptcy appellate panel through a direct
appeal. Id.; see also 28 U.S.C. § 158. Robert instead agreed not to object in the
bankruptcy proceedings. His attempt to collaterally attack those proceedings “cannot
be permitted . . . without seriously undercutting the orderly process of law.” Celotex,
514 U.S. at 313.

                                            5
rests on his bare conclusory assertions that if Vikki’s claim was not paid, the money

would “otherwise be his.”4 These conclusory statements are not sufficient to

demonstrate an injury to support standing to challenge the administration of the

bankruptcy estate.5

                                           III

      The district court’s dismissal for lack of standing is AFFIRMED. Robert’s

motion to proceed in forma pauperis is DENIED.



                                            Entered for the Court



                                            Carlos F. Lucero
                                            Circuit Judge


      4
        In contrast to these bare assertions is Robert’s own concession that he lacks
standing in the bankruptcy proceedings. In particular, he agreed that he “shall not
have any standing to object, join, or otherwise be heard on any matter or proceeding
in any pending or future matter in connection with administering [his] Bankruptcy
Case; this shall include . . . approval of settlements . . . and allowance or payment of
claims.” We reject Robert’s contention that his complaint does not concern the
bankruptcy court’s approval of settlements and allowance or payment of claims. To
the contrary, the claims brought in this action fall squarely within the scope of his
concession in the settlement agreement. Our holding finds support in—but does not
depend on—this concession.
      5
        Robert also argues that the district court abused its discretion by entertaining
the defendant’s supplemental memorandum in support of the motion to dismiss
without allowing Robert to file a reply. Robert does not convincingly argue that
accepting a supplemental memorandum, without more, amounts to an abuse of discretion.
See United States v. Nicholson, 983 F.2d 983, 988 (10th Cir. 1993) (“District courts
generally are afforded great discretion regarding trial procedure applications
(including control of the docket and parties), and their decisions are reviewed only
for abuse of discretion.” (quotation omitted)).
                                            6